      Case 2:19-cv-01254-SSV-MBN Document 11 Filed 03/04/19 Page 1 of 3



                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF LOUISIANA

 JOHNNA BURDS and JOSHUA SMITH,                    CIVIL ACTION NO. 19-1254
          Plaintiffs
                                                   SECTION: R(5)
 VERSUS
                                                   JUDGE VANCE
 JAVIER FLORES, JAVIER FLORES
 TRANSPORTATION, LLC, SOUTHERN                     MAGISTRATE JUDGE NORTH
 COUNTY MUTUAL INSURANCE
 COMPANY, NORTHLAND INSURANCE
 COMPANY, ANTHONY HOOKFIN, and
 SAFEWAY INSURANCE COMPANY OF
 LOUISIANA,
          Defendants


                 JOINT MOTION TO DISMISS WITH PREJUDICE

       NOW INTO COURT, through undersigned counsel, come plaintiffs, Johnna Burds

and Joshua Smith, and defendants, Javier Flores, Javier Flores Transportation, LLC, and

Southern County Mutual Insurance Company, and respectfully submit to this Honorable

Court that all causes of action asserted against defendants by Johnna Burds and Joshua

Smith have been settled and compromised in their entirety. Considering this settlement

and compromise, plaintiffs advise that their Motion to Set Aside and to Strike the Order of

Partial Dismissal or, in the Alternative, for Leave to Amend the Complaint (R. Doc. 4) is

now moot and should be withdrawn from the record of this matter.

       WHEREFORE, plaintiffs, Johnna Burds and Joshua Smith, respectfully request

that all claims asserted against defendants, Javier Flores, Javier Flores Transportation,

LLC, and Southern County Mutual Insurance Company, be dismissed, with prejudice, and

with each party to bear their own respective costs. Plaintiffs also request that their Motion
      Case 2:19-cv-01254-SSV-MBN Document 11 Filed 03/04/19 Page 2 of 3



to Set Aside and to Strike the Order of Partial Dismissal or, in the Alternative, for Leave

to Amend the Complaint (R. Doc. 4) be withdrawn from the record as it is now moot.

                                          Respectfully submitted,

                                          PANDIT LAW FIRM, LLC
                                          701 Poydras Street, Suite 3950
                                          New Orleans, Louisiana 70139
                                          Telephone: (504) 313-3800
                                          Facsimile: (504) 313-3820
                                          E-mail: jbaer@panditlaw.com

                                   BY:        /s/ Jason M. Baer
                                          JASON M. BAER (#31609)
                                          RAJAN PANDIT (#32215)
                                          CASEY C. DEREUS (#317096)
                                          JOSHUA A. STEIN (#37885)

                                          ATTORNEYS FOR PLAINTIFFS,
                                          JOHNNA BURDS AND JOSHUA SMITH

                                          - And -

                                          LARZELERE PICOU WELLS
                                                 SIMPSON LONERO, LLC
                                          3850 N. Causeway Boulevard
                                          Suite 500 – Two Lakeway Center
                                          Metairie, Louisiana 70002
                                          Telephone: (504) 834-6500
                                          Facsimile: (504) 834-6565
                                          E-mail: mwells@lpwsl.com
                                                  egodofsky@lpwsl.com

                                   BY:        /s/ Evan J. Godofsky
                                          MORGAN J. WELLS, JR. (#18499)
                                          EVAN J. GODOFSKY (#32471)

                                          ATTORNEYS FOR DEFENDANTS,
                                          JAVIER FLORES, JAVIER FLORES
                                          TRANSPORTATION, LLC, AND
                                          SOUTHERN COUNTY MUTUAL
                                          INSURANCE COMPANY


                                            2
      Case 2:19-cv-01254-SSV-MBN Document 11 Filed 03/04/19 Page 3 of 3



                              CERTIFICATE OF SERVICE

       I hereby certify that on this 4th day of March, 2019, I electronically filed the

foregoing with the Clerk of Court by using the CM/ECF system, which will send a notice

of electronic filing to all counsel registered for electronic service. I further certify that I

have served a copy of the foregoing pleading on all parties to this proceeding not registered

for electronic service, by e-mailing, faxing, and/or mailing the same by United States Mail,

properly addressed and postage prepaid.


                                                   /s/ Evan J. Godofsky




                                              3
